Citation Nr: 0929369	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to May 1946.  
He died in March 2006.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

A review of the claim's file shows that the widow's 
representative, in the July 2009 Brief, raised a claim of 
clear and unmistakable error in the March 2003 rating 
decision that granted the Veteran a total rating based on 
individual unemployability effective from March 15, 2002.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran, during his lifetime, notified VA that he 
received medical treatment at the Wade Park VA Medical 
Center.  See March 2002 statement in support of claim.  
Moreover, during the pendency of the current appeal, the 
Veteran's widow notified VA that the Veteran had received 
medical treatment at the Fort Wayne VA Medical Center.  See 
May 2006 statement in support of claim.  However, despite the 
RO being on notice of the existence of these VA medical 
records, neither a request for the records nor the records 
themselves appear in the claim's file.  Therefore, a remand 
is required to request them.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that VA adjudicators are deemed to have constructive 
notice of VA treatment records).

Similarly, in March 2006 the claimant notified the RO that 
the Veteran had received treatment at the Medical Center of 
Ohio Hospital at Toledo (Toledo Hospital) and thereafter 
provided an authorization to obtain these records.  However, 
while in September 2006 Toledo Hospital notified the RO that 
it required a copy of the Veteran's Death Certificate, along 
with the authorization, in order furnish the requested 
records, it does not appear that a second request was made to 
obtain these records following Toledo Hospital's guidelines.  
Therefore, a remand is also required to make such a request.  
See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992) (holding that when reference is made to 
pertinent medical records, VA is on notice of their existence 
and has a duty to assist the claimant to attempt to obtain 
them).  

Lastly, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) in Hupp v. Nicholson, 21 
Vet. App. 342 (2007) held that VA's 38 U.S.C.A. § 5103(a) 
notice requirements includes (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a Dependency and 
Indemnity Compensation claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a Dependency and 
Indemnity Compensation claim based on a condition not yet 
service-connected.  However, while a review of the record on 
appeal shows that the claimant was provided 38 U.S.C.A. 
§ 5103(a) notice in May 2006 and July 2006 letters, neither 
letter included a statement of the conditions for which the 
Veteran was service-connected at the time of his death.  
Therefore, a remand is also required to provide her with this 
notice. 

A review of the claim's file shows that the widow's 
representative, in the July 2009 Brief, expressed 
disagreement with the August 2007 rating decision that denied 
her claim for Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.  Hence, this issue must be remanded to 
the RO for the issuance of a statement of the case (SOC).  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and 
associate with the record all of the 
Veteran's treatment records from the Wade 
Park VA Medical Center and the Fort Wayne 
VA Medical Center.  If the records cannot 
be secured, a written unavailability 
memorandum must be prepared and added to 
the claim's folder.

2.  The RO/AMC, after obtaining a new 
authorization from the claimant, should 
obtain and associate with the record all 
of the Veteran's treatment records from 
the Medical Center of Ohio Hospital at 
Toledo.  The request for the records must 
include a copy of the Veteran's Death 
Certificate.  If the records cannot be 
secured, the claimant should be notified 
of this fact and a copy of that notice 
added to the claim's file.

3.  The AMC/RO should thereafter provide 
the claimant with updated 38 U.S.C.A. 
§ 5103(a) notice in accordance with the 
Court's holding in Hupp, supra, and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which notice must include a 
statement of the conditions for which the 
Veteran was service-connected at the time 
of his death.  Also see 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
claimant and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefit, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

5.  The RO/AMC should issue a SOC with 
respect to the claim for Dependency and 
Indemnity Compensation under 38 U.S.C.A. 
§ 1318.  Only if the widow files a timely 
substantive appeal, should this issue be 
returned for review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

